            Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 1 of 28



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA
SEAN LYNCH, individually and on behalf of all         Case No.: 1:19-cv-00273
others similarly situated,
                                                      FIRST AMENDED CLASS ACTION
             Plaintiff,                               COMPLAINT

v.                                                    JURY TRIAL DEMANDED

3M COMPANY., a Delaware Corporation.,
             Defendant.


       Plaintiff Sean Lynch (“Plaintiff“ or “Maj. Lynch”), individually and on behalf of a Class

defined below of similarly situated persons, alleges the following against Defendant 3M

Company, Inc. (“Defendant 3M” or the “Company”) based upon personal knowledge with respect

to himself, and on information and belief derived from, among other things, investigation of

counsel and review of public documents as to all other matters, the following.

                                    NATURE OF THE CASE

       1.       Defendant 3M, and its predecessor in interest, Aearo Corporation, made the Combat

Arms™ Earplugs, Version 2 (CAEv2)            (“Earplug” or “Earplugs“), a dual-ended, selective

attenuation earplug for combat use. The Earplugs were designed as a single set of earplugs that

provided soldiers with two options for use depending on which end of the earplug was being used.

Worn in the closed position (green end), the Earplugs were supposed to offer protection from all

sounds. Worn in the open position (yellow end), the Earplugs were supposed to significantly reduce

loud impulse noises such as gunfire or battlefield explosions, while still allowing the wearer to hear

low-level sounds critical to mission safety such as voice commands or the footsteps of approaching

enemies.
            Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 2 of 28



       2.       Unbeknownst to the military personnel who wore them, these Earplugs suffered

from a dangerous design defect that caused the Earplugs to loosen in the wearer’s ear, thereby

permitting damaging sounds to enter the ear canals by traveling around the Earplug. The loosening

caused by the defect was imperceptible to the wearer who had no reason to believe the Earplug

were not operating as represented and then, as a result, were unknowingly exposed to dangerous

levels of impulse noise.

       3.       Specifically, the stem design of the Earplugs was simply too short and could not be

inserted deep enough into the ear canal in order to obtain a proper fit. When the Earplug is inserted

into the ear canal pursuant to the fitting instructions provided by Defendant, the basal edge of the

third flange of the non-inserted end of the earplug becomes prone to press against the wearers’ ear

canals and fold back to its original shape, thereby loosening the seal in their ear canal and exposing

the wearer to dangerous levels of impulse noises. The Earplug is symmetrical; therefore, the defect

exposes the wearer to dangerous levels of noise, notwithstanding which side of the Earplug was

being used.

       4.       In 2003, Defendant won a bid to supply the Combat Arms™ Earplugs to the U.S.

Military and ultimately became its exclusive supplier of combat earplugs until 2015, when the

product was discontinued. The specification that the Earplugs were required to meet required that

the Earplugs be designed to and in fact offer protection from chronic noise, and separate impulse

noise created by military firearms. The Earplugs were required to meet certain sound attenuation

specifications for the green end (chronic noise) and separate sound specifications for the yellow end

(impulse noises). The Earplugs failed to meet the design and sound attenuation specifications

required by contract.




                                                  2
            Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 3 of 28



       5.       The design defect plaguing the Combat Arms™ was known to Defendant and its

predecessor well in advance of its sale to the U.S. Government and distribution to soldiers for use.

In advance of the sale, Defendant conducted testing which unequivocally revealed the existence of

the defect and resulted in the closed end of the Earplugs being half as effective at blocking sound

as it ultimately claimed to be, and the open end of the Earplugs amplified sound rather than blocking

it. Instead of redesigning the Earplugs, however, Defendant secretly altered the fitting and insertion

procedure before the required specification testing to compensate for the defect and then retested

the closed-end of the Earplugs. The secretly altered fitting procedure allowed the Defendant to

artificially boost the Earplugs noise reduction rating sufficiently for Defendant to win the bid.

       6.       By the time the Earplugs were discontinued in November 2015, 3M had sold

millions of Earplugs to the U.S. Government, recklessly exposing tens of thousands of military

personnel to the devastating effects of exposure to high levels of impulse noise.

       7.       In 2016, Moldex-Metric, Inc., a designer and manufacturer of non-linear dual-mode

earplugs, filed suit in the name United States Government under the False Claims Act to recover

penalties and damages arising from false statements made by 3M to the Government regarding its

defective Combat Arms™ Earplugs, Version 2 (CAEv2) (the “Qui Tam Complaint”). In July 2018

the Department of Justice announced that 3M agreed to pay $9.1 million to resolve allegations that

it knowingly sold the Earplugs to the United States military without disclosing defects that

hampered the effectiveness of the device that could exacerbate, rather than mitigate, the noise it

was intended to protect against.

       8.       Plaintiff Sean Lynch is an officer of the U.S. Marine Corps. in which he has dutifully

served for nearly 19 years. In the course of his service, Major Lynch was exposed to impulse noises

from weapons fire during his combat and non-combat duties. The Marine Corps provided Maj.



                                                  3
            Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 4 of 28



Lynch with Defendant’s Combat Arms™ Earplugs, Version 2 (CAEv2) manufactured by 3M or its

predecessor Aearo Corporation, the purpose of which was to protect Maj. Lynch and other soldiers

from the concussive effects associated with service-related impulse noise (e.g. weapons fire).

       9.       In sum, 3M Combat Arms™ Earplugs were given to soldiers to protect them from

hearing damage resulting from close range weapons fire and battlefield ordinance discharge. Due

to a design defect known to 3M, however, the Earplugs did not perform as intended resulting in the

exposure of tens of thousands of soldiers to dangerous levels of impulse noise that in turn could

cause hearing maladies.

       10.      This lawsuit seeks relief on behalf of Maj. Lynch and a Class of all military

personnel that have used Combat Arms™ Earplugs. The lawsuit seeks medical monitoring for

Plaintiff and the Class to help diagnose and/or mitigate hearing loss and hearing related maladies

resulting from the use of 3M’s defective product. Plaintiff seeks declaratory relief and damages in

the form of the reasonably necessary costs of diagnostic testing and mitigation, and asserts claims

for negligence, fraudulent concealment, and fraudulent omission.

                                 JURISDICTION AND VENUE
       11.      This Court has subject matter jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million, exclusive of

interest and costs. There are more than 100 putative class members, and at least some members of

the proposed Class have a different citizenship from 3M.

       12.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the

events and omissions giving rise to this action occurred in this District. Upon information and belief,

the contract for the purchase of 3M’s Combat Arms™ Earplugs was made with the Department of

Defense which is headquartered in this District. Further, and upon information and belief, the

ultimate decisions relating to the purchase of the Earplugs; the specifications for their purchase; and

                                                  4
            Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 5 of 28



the minimum standards and testing protocols all emanated from this District, and critical documents

regarding the dissemination of the Earplugs to soldiers, as well as the identities of those soldiers

can also be found in this District. Finally, the U.S. Department of Veterans Affairs, which is

responsible for maintaining the records of Class members is located in this District making venue

here appropriate.

          13.   3M maintains an office in this District, which includes its Innovation Center, a “hub

for 3M to introduce business and government decision and policy makers to its innovative

solutions.” Through its business operations in this District, 3M intentionally avails itself of the

markets within this District to further render the exercise of jurisdiction by this Court just and

proper.

                                            PARTIES

          14.   Plaintiff Sean Lynch is a member of the U.S. Marine Corps (the “U.S.M.C.”)

serving as an Active Drilling Reservist, and currently is a resident of Mendham, New Jersey.

          15.   3M Company is a corporation organized and existing under the laws of the state of

Delaware with its principal place of business in St. Paul, Minnesota. Among other things, it is in

the business of designing, manufacturing, and selling worker safety products, including hearing

protectors and respirators. 3M has a dominant market share in virtually every safety product market,

including hearing protection, and is one of the largest companies in the country. 3M manufactured

and sold the dual-ended Combat Arms™ Earplugs at issue in this litigation.

          16.   The Combat Arms™ Earplugs, Version 2 (CAEv2), were originally created and

designed by Aearo Company (“Aearo“) which was subsequently acquired by 3M along with many

of its key personnel. By acquiring Aearo, 3M assumed liability for Aearo’s previous actions, and

the harms resulting from and caused by the defective Earplugs.



                                                  5
          Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 6 of 28



                                  STATEMENT OF FACTS

A.     Plaintiff’s Exposure to Impulse Noise as a Result of Using 3M’s Combat Arms™
       Earplugs

       17.     Lieutenant Sean Lynch enlisted in the Marine Corps in August 2000 and by 2004

had been commissioned as a Second Lieutenant. During this time, Maj. Lynch had been stationed

at several military facilities across the United States. In the Fall of 2004, Maj. Lynch was deployed

overseas and returned to Camp Lejeune in North Carolina where he was put in charge of range

running and repeatedly exposed to noise from heavy weaponry.

       18.     It was standard U.S.M.C. policy for anyone exposed to weapons fire to receive and

wear earplugs. Accordingly, Maj. Lynch was issued, and routinely wore the green-yellow dual-

ended Combat Arms™ Earplugs.

       19.     In the Fall of 2005, Maj. Lynch was deployed to Fallujah, Afghanistan. During this

tour Maj. Lynch served as a Platoon Leader of an AMTRAK armored vehicle unit. While in the

armored vehicles, Maj. Lynch and others used vehicle specific communications helmets which

contained built in sound protection. Pursuant to standard operating procedures, however, when

outside the vehicle, Maj. Lynch always wore his 3M Earplugs.

       20.     Maj. Lynch returned stateside in April 2006 where he was involved with weapons

training and routinely used his 3M Earplugs. In November 2006 he was re-deployed to Afghanistan

and was involved in a variety of off-vehicle engagements. He routinely wore combat Earplugs.

       21.     In March 2007, Maj. Lynch discharged a rocket-propelled grenade launcher. Despite

wearing combat Earplugs, the noise from the discharge perforated his right eardrum. He was then

treated by an army physician assistant.




                                                 6
          Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 7 of 28



        22.      In or about the summer of 2007, Maj. Lynch returned from Afghanistan and received

audiograms and other audio testing which confirmed hearing degradation from baseline readings

taken earlier.

        23.      Pursuant to U.S.M.C. protocol, Maj. Lynch continued to use his combat Earplugs

whenever he would be exposed to weapons fire. For example, from 2007 to 2008, he used the

Earplugs every day for two straight weeks while on the pistol and rifle ranges at Camp Lejeune,

and at least on three more occasions (of 4- to 7-day periods each) between 2008 and 2009 while

living in Bethesda, Maryland.

        24.      In or around late 2010 to early 2011, Maj. Lynch was diagnosed with tinnitus and

given 10% disability. As a result of his hearing impairment, it has become more difficult for him to

hear in large environments and he suffers from painful, sharp piercing tones. The severity of his

hearing impairment has increased with time and is expected to continue to degrade.

        25.      Maj. Lynch’s hearing loss and tinnitus was due to repeated exposure to impulse

noise associated with weapons fire, which 3M’s Earplugs were specifically designed to protect

against. Maj. Lynch dutifully used 3M Earplugs in advanced of exposure to impulse noise.

Moreover, he followed instructions for use provided by 3M to for insertion and fitting. Despite

following these directions and using the 3M Earplugs in advance of exposure, Maj. Lynch suffered

permanent hearing loss and damage. Had Maj. Lynch known of the defect in the Earplugs that

caused the seal to imperceptibly loosen and expose him to dangerous levels of noise, he would not

have worn them and instead used a non-defective earplug.

B.      3M’s Combat Arms™ Earplug

        26.      3M manufactured the Combat Arms™ Earplug, a dual-ended, selective attenuation

earplug designed to provide soldiers two options for hearing attenuation depending which end of



                                                 7
          Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 8 of 28



the Earplugs were worn. If worn in the closed position (green end in), the Earplugs were supposed

to block all sound. If worn in the open position (yellow end in), the Earplugs were supposed to

significantly reduce loud impulse sounds such as gun fire and battlefield explosions, while still

allowing the wearer to hear quieter noises such as commands or approaching enemy combatants.

        27.        The design defect is seen in the stem of the Earplug which is too short, so that the

Earplug will not seat deep enough into the ear canal in order to achieve a proper fit. When the

Earplug is inserted into wearer’s the ear canal pursuant to the fitting instructions, the basal edge of

the third flange of the non-inserted end of the earplug is prone to press against the wearers’ ear

canals and fold back to its original shape, thereby loosening the seal in their ear canals. The Earplug

is symmetrical; and, therefore the design defect poses the same danger to the wearer when either

end is inserted.




C.      Testing Reveals the Defect

        28.        In early 2000, personnel at Aearo commenced Noise Reduction Rating (NRR)

testing pursuant to protocols set forth by the EPA under ANSI S3.19-1974 which required, inter



                                                    8
          Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 9 of 28



alia, 10 test subjects to be fitted with the Combat Arms hearing protection devices and for both

sides of the device to be tested to determine an appropriate NRRs.

        Closed End Testing

        29.     After only eight of the ten test subjects were tested on the closed ends of the Combat

Arms Earplugs, data revealed an average NRR of 10.9—less than half of the noise reduction

capacity necessary for a combat performance earplug. Upon further inspection, Aearo personnel

discovered that even when the insertion procedures were performed by knowledgeable lab

personnel (as opposed to the test subjects), the design defect still manifested a material degradation

of the sound attenuation capabilities of the Earplugs. Indeed, because the stem of the earplug was

so short, it was difficult to insert the Earplug deeply enough into the subject’s ear canal to obtain a

proper fit, as required by ANSI S3.19-1974, §3.2.3.1 When the closed end of the Earplug was

inserted into the subject’s ear according to standard fitting instructions, the basal edge of the third

flange of the opposite side of the Earplug (the open end) pressed against the subject’s ear canal and

folded backwards. When the inward pressure on the earplug was released, the flanges of the open

end tended to return to their original shape, thereby loosening the earplug, often imperceptibly to

the test subject.2

        30.     In order for the Earplug to function correctly, the flanges on the non-inserted end of

the Earplugs had to be folded back prior to insertion into the test subject’s ear. With this new

knowledge of how to compensate for the defect, Aearo personnel retested the closed end of the

earplug using a revised fitting method. By folding back the flanges of the open end of the earplug




1
  See, Acoustical Society of America Standard Method for the Measurement of Real-Ear
Protection of Hearing Protectors and Physical Attenuation of Earmuffs (ASA SID 1-1975).
2
  3M’s Answer to First Amended Complaint in Moldex-Metric, Inc. v. 3M Company, et aI.,
No. 14-cv-1821-JNE-FLN (D. Minn.) at ¶¶ 35-36.
                                                  9
           Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 10 of 28



it essentially elongated the defectively short stem thereby allowing the Earplug to be inserted deeper

into the ear to achieve a proper fit. As a result of using this modified fitting procedure, Aearo was

able to artificially double the noise reduction rating on the closed end of the Earplug to an average

of 22—barely meeting the capacity requirements for a combat performance earplug.3

          Open End Testing

          31.   Due to the symmetrical structure of the dual-ended Combat Arms™ Earplug, the

design defect that affected the fit of the closed end of the earplug also affected the fit of the open

end. NRR testing on the open end of the Earplug revealed an equally skewed but opposite, result of

-2 NRR, meaning the earplug actually amplified sound—a result that could only occur because the

defect that prevented proper sealing also enabled the test subjects to hear as if they were not wearing

Earplugs. Defendant rounded the NRR up to more plausible ‘0’ and claimed the open end of the

Earplugs were so good that wearers of these Earplugs would be better able to hear commands from

friendly soldiers and approaching enemy combatants in the same way as if they had nothing in their

ears, while still receiving protection. Unlike the closed end side of the Earplugs, Aearo did not re-

test the open end using the modified fitting procedure, knowing that to do so would invariably

increase the actual NRR significantly above 0 (meaning the Earplug would amplify, rather than

attenuate, the noise) and undermine its claim that the open end of the Earplugs provided protection

as well as a virtually unimpaired ability to hear voice commands and approaching enemy

combatants.

D.        Sales of the Combat Arms™ to the Government

          32.   As its name implies, the Combat Arms™ Earplugs, Version 2 (CAEv2), were

designed for military personnel to use in combat situations. For the product to be financially viable,



3
    Id.
                                                  10
           Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 11 of 28



therefore, it would have to be sold to the military. To that end, Aearo sought to become a supplier

of combat earplugs to the U.S. military. Critically, this required Aearo to submit and win a Request

for Proposal (“RFP“ or “Solicitation“) issued by the U.S. Government for combat earplugs.4

         33.     In order to successfully participate in the RFP, however, manufacturers were

required to expressly certify that their earplugs complied with the RFP’s Salient Characteristics of

Medical Procurement Item Description (“SCMPID“). The SCMPID required the following:

                 a.     §2.1.1. Earplugs shall be designed to provide protection from the impulse

                        noises created by military firearms, while allowing the wearer to clearly hear

                        normal speech and other quieter sounds, such as voice commands, on the

                        battlefield;

                 b.     §2.2.2. The sound attenuation of both ends of the Earplugs shall be tested in

                        accordance with ANSI S3.19;

                 c.     §2.4 The Earplugs shall be free from all defects that detract from their

                        appearance or impair their serviceability;

                 d.     §2.5 Illustrated instructions explaining the proper use and handling of the

                        Earplugs shall be supplied with each unit ....5

         34.     3M, through its predecessor Aearo, violated each of these requirements when

submitting the RFP as it was aware testing procedures and fitting instructions were unlawfully

manipulated to obtain the NRRs represented by Defendant. 3M continued to use these inaccurate

NRRs to market the Earplugs to the military for more than ten (10) years without disclosing the

design defect in the Earplugs or the skewed test results. The closed end of the earplug provides a




4
    Solicitation No. SP0200-06-R-4202 attached hereto as Exhibit 1.
5
    Solicitation No. SP0200-06-R-4202 at 41-42.
                                                  11
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 12 of 28



22 NRR only if inserted using non-standard instructions for use that 3M did not disclose to wearers.

As a result, the noise protection offered by the Earplugs was grossly overstated in violation of ANSI

S3.19 protocols, 40 C.F.R. § 211.201, et seq., and 42 U.S.C. § 4901, et seq. Meanwhile, the open

end of the Earplug’s 0 NRR (and actually -2, resulting in noise amplification) is based on unreliable

data derived from tests in which the Earplugs were not fitted properly in the subjects’ ears.

        35.     As required by law, 3M included in the packaging standard instructions for proper use.6

3M’s standard instructions for “proper use,“ however, did not instruct wearers to fold back the flanges

before inserting the Earplug into the ear. Id. Instead, 3M improperly instructs wearers to simply

“[d]etermine the proper end (green or yellow) for insertion … . Grasp the earplug by the stem and

insert into ear canal.” Id.

        36.     By failing to instruct wearers of the dual-ended Combat Arms™ Earplug to fold back

the flanges on the open/unblocked end of the Earplug before inserting the closed end of the Earplug into

their ears (which is necessary to achieve the “22“ NRR and avoid the defect associated with the short

stem), 3M falsely overstated the amount of hearing protection provided by the closed end of the Earplug

directly resulting in the loss of hearing, tinnitus and other hearing maladies affecting tens of

thousands of soldiers.

E.      Hearing Impairment is a Significant Issue Among Soldiers

        37.     Hearing loss is a significant and ongoing healthcare issue for soldiers. Data collected

by the Department of Veteran Affairs (“DVA“) shows that as many as 52% of combat soldiers

return from foreign conflicts with significant hearing damage, which represents the largest ongoing

medical cost of the military.7 3M was pointedly aware of the dangers of hearing loss among soldiers,


6
 Combat Arms Earplugs Instructions attached hereto as Exhibit 2.
7
 Researchers Evaluate True Effects of Hearing Loss for Soldiers, David E. Gillespie, (Dec. 16,
2015), available at
https://www.army.mil/article/160050/researchers_evaluate_true_effects_of_hearing_loss_for_sol
                                                  12
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 13 of 28



while shamelessly touting the efficacy of its Earplugs. “3M has a strong commitment to hearing

conservation….“[recognizing that] [m]ilitary personnel are exposed to excessive noise levels

during combat and training… [and that] [t]his noise exposure has led many personnel to experience

hearing loss and tinnitus, which is currently the number-one service-related disability for

veterans.“ 8

F.     The False Claims Act Complaint

       38.     On May 12, 2016, Moldex-Metric, Inc., a designer and manufacturer of non-linear

dual-mode earplugs, filed suit in the name of the United States Government under the False Claims

Act to recover penalties and damages arising from false statements made by 3M to the Government

regarding its Combat Arms™ Earplugs.

       39.     On July 26, 2018, the Department of Justice announced that 3M agreed to pay $9.1

million to resolve allegations made in the Qui Tam Complaint that it knowingly sold the Earplugs,

Version 2 (CAEv2) to the United States military without disclosing defects that hampered the

effectiveness of the hearing protection device. 9

G.     Plaintiff has Suffered Damages and Requires Diagnostic Testing and Mitigation

       40.     Plaintiff asserts on behalf of himself and the Class that 3M failed to eliminate,

correct, or warn of, and instead concealed the design defect plaguing its Combat Arms™ Earplugs,




diers (last visited January 29, 2019).
8
  3M Hearing Protection Devices Now Added to the Federal Procurement List (August 30, 2012)
available at https://news.3m.com/press-release/3m-hearing-protection-devices-now-added-
federal-procurement-list (last visited January 29, 2019)
9
   3M Company Agrees to Pay $9.1 Million to Resolve Allegations That it Supplied the United
States With Defective Dual-Ended Combat Arms Earplugs available at
https://www.justice.gov/opa/pr/3m-company-agrees-pay-91-million-resolve-allegations-it-
supplied-united-states-defective-dual (last visited January 29, 2018)
                                                    13
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 14 of 28



which exposed the wearer to dangerous levels of impulse noise which the Earplugs were designed

to attenuate.

        41.     During their respective military careers, Plaintiff and the Class were issued Combat

Arms™ Earplugs, used them and in so doing were unknowingly exposed to unnecessary and

excessive levels of impulse noise due to the design defect in the Earplugs.

        42.     By using 3M’s Earplugs, all Class members were exposed to noise levels that the

Earplugs, absent the defect, should have safely attenuated, but did not, and resulted in the increased

risk of hearing loss, impairment and other auditory maladies.

        43.     Exposure to a single event of excessive impulse noise can cause hearing damage and

other auditory maladies such as tinnitus. Hearing loss can be subtle and undiagnosed, and

progressive.

        44.     Defendant was fully aware (and upon information and belief, the government was

not aware) of the defect in the Earplugs; that its testing procedures and fitting instructions were

unlawfully manipulated to obtain inflated NRRs; that it purposefully obscured this in the process

of responding to the government’s RFP, and that it failed to eliminate such defect.

        45.     Defendant’s negligence, fraudulent concealment, omissions of material fact,

intentional and/or negligent misrepresentations, and failure to warn as to the product defect and

risks of exposure to impulse noise have caused Plaintiff’s and the Class to suffer the increased risks

of hearing related damage.

        46.     Absent Defendant’s negligence, fraud, breach of duties, misrepresentations, or any

combination of such acts, the exposure to dangerous levels of impulse noise and the resulting risks

of hearing loss would have been materially lower or non-existent.




                                                 14
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 15 of 28



       47.     As a direct and proximate result of 3M’s misconduct, Plaintiff and the Class are at

an increased risk of developing serious auditory conditions in the future. Such increased risk was

reasonably foreseeable to 3M.

       48.     As a direct result of 3M’s conduct, Plaintiff and the Class are in need of costly

diagnostic testing for the detection of hearing damage. Specifically, the cost of the monitoring

procedures that are reasonably necessary to enable Plaintiff and the Class to obtain detection and

diagnosis of auditory conditions are made necessary as a result of Defendant’s tortious conduct

described herein.

       49.     Diagnostic testing for early signs or symptoms of auditory conditions is reasonably

medically necessary to assure early diagnosis and effective treatment of auditory dysfunction. The

increased risk of exposure to harmful levels of noise to Plaintiff and the Class and the need for

diagnostic testing was and is a reasonably foreseeable consequence of 3M’s tortious conduct.

       50.     Monitoring procedures exist that comport with contemporary scientific principles

and make possible early detection of auditory conditions that Plaintiff and members of the Class

are at increased risks of developing. Such testing, which includes, but is not limited to, baseline and

diagnostic exams, will enable early treatment and benefit the class.

       51.     Such monitoring for latent auditory conditions is highly specialized and different

from the medical care that is normally recommended to people of a similar age, in the absence of a

history of exposure to excessive levels of impulse noise.

       52.     Plaintiff and the Class seek as damages the costs of such diagnostic testing for the

early detection of injury to allow for early treatment beneficial to Plaintiff and the Class. Diagnosis

of one specific auditory condition in the course of the diagnostic testing does not foreclose

diagnostic testing for other, yet undiagnosed, auditory condition, but rather indicates further testing



                                                  15
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 16 of 28



within the program. Diagnostic testing will identify the need for adequate treatment, management,

and rehabilitation in the event an auditory condition is diagnosed and be beneficial to Plaintiff and

the Class.

        53.     Separately and in addition, 3M’s negligence, fraudulent concealment, omissions of

material fact, intentional and/or negligent misrepresentations, and failure to warn, have caused the

reasonable need for mitigation of diagnosed hearing loss suffered by Plaintiff and Class Members.

Such mitigation is common to Plaintiff and Class Members based on the damage identified by the

hearing loss detected. The need for such mitigation requires an award of the cost of such mitigation

to Plaintiff and the Class.

        54.     The increased risk of exposure to harmful levels of noise to Plaintiff and the Class

and the need for mitigation were and are a reasonably foreseeable consequence of 3M’s tortious

conduct. Early mitigation is both medically reasonable and necessary and beneficial to Plaintiff and

the Class.

        55.     Thus, Plaintiff and the Class further seek an award of damages of the cost of

reasonably medically necessary common mitigation.

        56.     Plaintiff and Class Members have suffered the annoyance and inconvenience

associated with the diagnostic testing and mitigation made reasonably necessary by Defendant’s

negligence, fraudulent concealment, and fraudulent omission.

        57.     As an alternative to the award of damages to Plaintiff and the Class to be

administered by Plaintiff and the Class, Plaintiff and the Class respectfully request the court to

establish a court-administered fund for the damages awarded.

        58.     Plaintiff and the Class also seek all other available and necessary relief in connection

with this claim.



                                                  16
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 17 of 28



                                      CLASS ALLEGATIONS

       59.       Plaintiff seeks relief on behalf of himself and on behalf of a Class consisting of all

U.S. Military personnel that received and used Combat Arms™ Earplugs. Pursuant to Fed. R. Civ.

P. 23(a), (b)(2), and (c)(4), Plaintiff seeks certification of a nationwide class defined as follows:

       All current and former U.S. Military personnel that received and used Combat
       Arms™ Earplugs, Version 2 (CAEv2).

       60.       Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3), and (c)(5) Plaintiff seeks

certification of damages classes defined as:

       a.        Diagnostic Testing (Medical Monitoring) Class

       All current and former U.S. Military personnel that received and used 3MTM dual-

       ended Combat Arms Earplugs, Version 2 (CAEv2) who have not filed a civil action

       for personal injury.

       Mitigation Class

       All current and former U.S. Military personnel that received and used 3MTM dual-

       ended Combat Arms Earplugs, Version 2 (CAEv2) who have been medically

       diagnosed as having hearing damage but have not filed a civil action for personal

       injury.

       61.       Excluded from the Class is 3M, its affiliates, parents, or subsidiaries, and any entities

in which 3M or its affiliates, parents, or subsidiaries have a controlling interest, and 3M’s officers,

agents, and employees. Also excluded from the Class are the judge assigned to this action, members

of the judge’s staff, and any member of the judge’s immediate family.

       62.       Plaintiff hereby reserves the right to amend or modify the class definition with

greater specificity or division after having had an opportunity to conduct discovery.




                                                    17
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 18 of 28



        63.     The proposed Classes meets the criteria for certification under Rule 23(a), (b)(2),

(b)(3), (c)(4), and (c)(5).

        64.     Numerosity. The members of the Class are so numerous that joinder of all members

of the Class would be impracticable. While the exact number of Class members is unknown to

Plaintiff at this time, Plaintiff reasonably believes that Class members number in the tens of

thousands of soldiers who were issued Combat Arms™ Earplugs and used them to their detriment.

The names and addresses of Class members are identifiable through documents 3M, the

Government, and other third parties maintain.

        65.     Commonality. Fed. R. Civ. P. 23(a)(2), (b)(2), and (b)(3). Consistent with Rule

23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves common questions of

law and fact that predominate over any questions affecting individual Class members. There are

questions of law and fact which are common to the Class. The common questions under Rule

23(a)(2) and (b)(2), and (b)(3) include:

                a.        Whether 3M owed a duty of care to Plaintiff and Class Members;

                b.        Whether the duty of care owed to Plaintiff and Class Members included the

                          duty to warn about the defect in the Earplugs;

                c.        Whether the duty of care owed to Plaintiff and Class Members included the

                          duty to warn about the long-term consequences of exposure to high levels

                          of impulse noise without adequate hearing protection;

                d.        Whether 3M breached its duty to warn Plaintiff and Class Members of the

                          defect in the Earplugs;

                e.        Whether 3M breached its duty to warn Plaintiff and Class Members of and

                          protect Plaintiff and Class Members from the long-term health risks and



                                                    18
Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 19 of 28



           consequences of exposure to high levels of impulse noise without adequate

           hearing protection;

    f.     Whether 3M failed to instruct Plaintiff and Class Members on the proper

           use of the Earplugs;

    g.     Whether normal use of the Earplugs exposed Plaintiff and Class Members

           to unsafe levels of impulse noise.

    h.     Whether 3M knowingly concealed the defect in the Earplugs from Plaintiff

           and Class Members;

    i.     Whether 3M fraudulently concealed the defect in the Earplugs from

           Plaintiff and Class Members;

    j.     Whether 3M fraudulently failed to disclose material information to Plaintiff

           and Class Members regarding the existence of the defect;

    k.     Whether 3M fraudulently failed to disclose material information to Plaintiff

           and Class Members regarding the falsified testing procedures;

    l.     Whether 3M recklessly concealed the defect in the Earplugs from Plaintiff

           and Class Members;

    m.     Whether 3M was aware that its testing procedures and fitting instructions

           were unlawfully manipulated to gain government approval;

    n.     Whether 3M intended to induce and expected Plaintiff and Class Members

           to reasonably rely on the fraudulent concealment of the defect and risks

           associated with use of the Earplugs;

    o.     Whether Plaintiff’s and Class Members’ reliance on 3M’s instructions and

           misrepresentations were reasonable;



                                   19
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 20 of 28



               p.       Whether Plaintiff’s and Class Members’ reliance on 3M’s concealment of

                        the defect were reasonable;

               q.       Whether 3M’s actions and omissions were committed with deliberate

                        disregard of military personnel health and safety, in order to preserve a

                        lucrative contract with the Government;

               r.       Whether 3M’s actions and omissions were committed with intentional

                        disregard of military personnel health and safety, in order to preserve a

                        lucrative contract with the Government;

               s.       Whether Plaintiff and Class Members were damaged by 3M’s conduct;

               t.       Whether medical monitoring and early detection will provide benefits to

                        Plaintiff and Class Members; and

               u.       Whether mitigation will provide benefits to Plaintiff and Class Members.

       66.     Commonality. Fed. R. Civ. P. 23(a)(2) and (c)(4). Consistent with Rule 23(a)(2)

and 23(c)(4), the common questions also present separate issues that may be certified for class-wide

resolution pursuant to Rule 23(c)(4). Those common issues include:

               a.       Whether 3M owed a duty of care to Plaintiff and Class Members;

               b.       Whether the duty of care owed to Plaintiff and Class Members included the

                        duty to warn about the defect in the Earplugs;

               c.       Whether the duty of care owed to Plaintiff and Class Members included the

                        duty to warn about the long-term consequences of exposure to high levels

                        of impulse noise without adequate hearing protection;

               d.       Whether 3M breached its duty to warn Plaintiff and Class Members of the

                        defect in the Earplugs;



                                                  20
Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 21 of 28



    e.     Whether 3M breached its duty to warn Plaintiff and Class Members of and

           protect Plaintiff and Class Members from the long-term health risks and

           consequences of exposure to high levels of impulse noise without adequate

           hearing protection;

    f.     Whether 3M failed to instruct Plaintiff and Class Members on the proper

           use of the Earplugs;

    g.     Whether normal use of the Earplugs exposed Plaintiff and Class Members

           to unsafe levels of impulse noise.

    h.     Whether 3M knowingly concealed the defect in the Earplugs from Plaintiff

           and Class Members;

    i.     Whether 3M fraudulently concealed the defect in the Earplugs from

           Plaintiff and Class Members;

    j.     Whether 3M fraudulently failed to disclose material information to Plaintiff

           and Class Members regarding the existence of the defect;

    k.     Whether 3M fraudulently failed to disclose material information to Plaintiff

           and Class Members regarding the falsified testing procedures;

    l.     Whether 3M recklessly concealed the defect in the Earplugs from Plaintiff

           and Class Members;

    m.     Whether 3M was aware that its testing procedures and fitting instructions

           were unlawfully manipulated to gain government approval;

    n.     Whether 3M intended to induce and expected Plaintiff and Class Members

           to reasonably rely on the fraudulent concealment of the defect and risks

           associated with use of the Earplugs;



                                   21
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 22 of 28



                o.       Whether Plaintiff’s and Class Members’ reliance on 3M’s instructions and

                         misrepresentations were reasonable;

                p.       Whether Plaintiff’s and Class Members’ reliance on 3M’s concealment of

                         the defect were reasonable;

                q.       Whether 3M’s actions and omissions were committed with deliberate

                         disregard of military personnel health and safety, in order to preserve a

                         lucrative contract with the Government; and

                r.       Whether 3M’s actions and omissions were committed with intentional

                         disregard of military personnel health and safety, in order to preserve a

                         lucrative contract with the Government.

        67.     Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with Rule 23(a)(3), Plaintiff’s

claims are typical of those of other Class members. Plaintiff is a soldier in the U.S.M.C. who was

issued and used 3M’s Combat Arms™ Earplugs. Plaintiff’s damages and injuries are akin to other

Class members, and Plaintiff seeks relief consistent with the relief of the Class.

        68.     Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff is an

adequate representative of the Class because Plaintiff is a member of the Class and is committed

to pursuing this matter against 3M to obtain relief for the Class. Plaintiff has no conflicts of interest

with the Class. Plaintiff’s Counsel are competent and experienced in litigating class actions,

including product liability and other complex litigation. Plaintiff intends to vigorously prosecute

this case and will fairly and adequately protect the Class’s interests.

        69.     Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class action

is superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action. The



                                                   22
          Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 23 of 28



quintessential purpose of the class action mechanism is to permit litigation against wrongdoers even

when damages to an individual plaintiff may not be sufficient to justify individual litigation. Here,

the damages suffered by Plaintiff and the Class are relatively small compared to the burden and

expense required to individually litigate their claims against 3M, and thus, individual litigation to

redress 3M’s wrongful conduct would be impracticable. Individual litigation by each Class member

would also strain the court system. Individual litigation creates the potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties and the court system. By

contrast, the class action device presents far fewer management difficulties and provides the

benefits of a single adjudication, economies of scale, and comprehensive supervision by a single

court.

         70.   Injunctive and Declaratory Relief. Class certification is also appropriate under

Rule 23(b)(2) and (c). Defendant, through its uniform conduct, acted or refused to act on grounds

generally applicable to the Class as a whole, making injunctive and declaratory relief appropriate

to the Class as a whole.

         71.   Finally, all members of the proposed Class are readily ascertainable. The

Government maintains records of all its personnel and whether they were issued 3M’s Combat

Arms™ Earplugs. With this information, Class members can be identified, and their contact

information ascertained for the purpose of providing notice to the Class.

                                             COUNT I
                ACTION FOR DECLARATORY RELIEF – LIABILITY

         72.   Plaintiff repeats, realleges, and incorporates by reference the allegations contained

in paragraphs 1 through 70 as if fully set forth herein.

         73.   There is an active case and controversy among Plaintiff and the Class on the one

hand, and 3M on the other.

                                                 23
          Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 24 of 28



         74.   Pursuant to 28 U.S.C. §2201, Plaintiff seeks a declaration as to the following:

               a.      That 3M knew or reasonably should have known, at all material times, that

                       the Earplugs were defective, thereby exposing the wearer to unsafe levels of

                       impulse noise;

               b.      That 3M recklessly endangered Plaintiff and members of the Class.

         75.   Plaintiff and the Class are at an increased risk of developing hearing loss, tinnitus or

other auditory damage, or have already developed such maladies which requires common

mitigation. As such, a declaratory judgment is warranted to prevent future harm to Plaintiff and the

Class.

                                             COUNT II
                                           NEGLIGENCE

         76.   Plaintiff repeats, realleges, and incorporates by reference the allegations contained

in paragraphs 1 through 70 as if fully set forth herein.

         77.   3M had a duty of reasonable care to act in the best interests of the health and safety

of the soldiers who wore the Earplugs to protect against excessive levels of impulse noise associated

with their duties as military personnel.

         78.   As part of this duty of reasonable care, 3M was required to adequately disclose

and/or instruct military personnel in the proper use of the Earplugs. In light of the design defect, the

standard instructions were ineffective and inappropriate. In contravention of its duty of care, 3M

failed to inform Plaintiff and Class members of the defect.

         79.   3M’s failure to properly instruct Plaintiff and Class members resulted in exposure

to excessive levels of impulse noise and caused their auditory injuries.




                                                  24
         Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 25 of 28



       80.     As a direct and proximate result of the 3M’s negligence, it is liable to Plaintiff and

the Class for the full measure of damages allowed under applicable law including the cost of

diagnostic testing and mitigation made reasonably necessary by Defendant’s tortious conduct.

                                            COUNT III
                             FRAUDULENT CONCEALMENT

       81.     Plaintiff repeats, realleges, and incorporates by reference the allegations contained

in paragraphs 1 through 70 as if fully set forth herein.

       82.     3M knowingly, recklessly and fraudulently concealed from Plaintiff and the Class

material information regarding the defective design of the Earplugs.

       83.     3M was aware that its testing procedures and fitting instructions were unlawfully

manipulated to obtain the NRRs it wanted on both ends of the dual-ended Combat Arms™ Earplug.

This grossly overstated the noise protection offered by this end of the Earplug.

       84.     3M’s instructions concealed the defect from Plaintiff and the Class members.

       85.     3M knew, intended to induce and expected that Plaintiff and the Class would

reasonably rely on the fraudulent concealment of the defect and risks associated with use of the

Earplugs.

       86.     Plaintiff and the Class reasonably relied on that concealment to their detriment,

during their military service.

       87.     3M’s actions and omissions were committed, with deliberate or reckless disregard

of military personnel health and safety, in order to preserve a lucrative contract with the

Government.

       88.     Had Plaintiff and the Class been aware of such information, they would have used

alternate non-defective earplugs.




                                                 25
           Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 26 of 28



        89.     As a direct and proximate result of 3M’s fraudulent concealment, Plaintiff and the

Class have suffered and continue to suffer the increased risk of developing latent auditory maladies

and the cost of diagnostic testing and mitigation made reasonably necessary by Defendant’s tortious

conduct.

        90.     Defendant 3M’s conduct as alleged herein was willful, wanton, malicious and in

reckless disregard of the rights of Plaintiff and the Class.

                                             COUNT IV
                     FRAUD BY OMISSION / FAILURE TO WARN

        91.     Plaintiff repeats, realleges, and incorporates by reference the allegations contained

in paragraphs 1 through 70 as if fully set forth herein.

        92.     3M had a duty to promptly changed the design, or disclose the defect and warn of

the increased risk of injury likely to result from the use the Earplugs.

        93.     3M breached that duty by, inter alia, fraudulently failing to disclose material

information to Plaintiff and the Class regarding the existence of the defect, and the falsified testing

procedures.

        94.     By 3M’s concealing these material facts, Plaintiff and the Class were exposed to

significant harm resulting from exposure to excessive levels of impulse noise.

        95.     Plaintiff and the Class justifiably relied on 3M’s fraudulent omissions to their

substantial detriment.

        96.     Had Plaintiff and the Class been aware of such information they would have not

used the Earplugs or used a non-defective earplug to ensure their auditory safety.

        97.     As a direct and proximate result of 3M’s fraud by omission and failure to warn,

Plaintiff and the Class have suffered and continue to suffer the increased risk of developing latent




                                                  26
            Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 27 of 28



auditory maladies and the cost of diagnostic testing and mitigation made reasonably necessary by

Defendant’s tortious conduct.

           98.    Defendant 3M’s actions as alleged herein were willful, wanton, malicious, and in

reckless disregard of the rights of Plaintiff and the Class.

                                       REQUEST FOR RELIEF

           WHEREFORE, Plaintiff, individually and on behalf of all Class members, respectfully

request that the Court enter judgment in their favor and against 3M as follows:

           a.     For an Order certifying the Class, as defined herein, and appointing Plaintiff and

                  his Counsel to represent the Class;

           b.     For an order granting declaratory judgment in favor of Plaintiff and the Class;

           c.     For an Order granting compensatory and all other damages allowed by law, including

                  pre- and post-judgment interest on applicable Counts;

           d.     For an Order awarding costs and disbursements in this action, including reasonable

                  attorneys’ fees, to the extent permitted by law; and

           e.     For an Order granting such other relief allowable at law or equity.

                                       JURY TRIAL DEMAND

           Plaintiff, individually and on behalf of the Class, demands a jury trial on all issues so

triable.

March 1, 2019                             MANDELBAUM SALSBURG, PC


                                                  By:
                                                  Steven W. Teppler
                                                  steppler@lawfirm.ms
                                                  D.C. Bar #445259
                                                  3 Becker Farm Road
                                                  Roseland, NJ 07068



                                                    27
Case 1:19-cv-00273-RC Document 11 Filed 03/01/19 Page 28 of 28



                            11891 US Highway One, Suite 100
                            North Palm Beach, FL 33408
                            Tel: (202) 253-5670
                            Fax: (561) 214-4130

                            John A. Yanchunis*
                            jyanchunis@ForThePeople.com
                            Ryan J. McGee*
                            rmcgee@ForThePeople.com
                            MORGAN & MORGAN
                            COMPLEX LITIGATION GROUP
                            201 N. Franklin Street, 7th Floor
                            Tampa, Florida 33602
                            Telephone: (813) 223-5505
                            Facsimile: (813) 223-5402

                            Kevin S. Hannon**
                            khannon@hannonlaw.com
                            D.C. Bar No. 416287
                            THE HANNON LAW FIRM, LLC
                            1641 Downing Street
                            Denver, CO 80218
                            (303) 861-8800

                            *Pro Hac admission to be filed
                            **Admission Pending




                              28
